DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 



(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 9-10, there is no antecedent basis for “the surface”.
	In claim 10, line 4, there is no antecedent basis for “said support”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilms (German publication 102013213498).
	The publication to Wilms discloses the invention as is claimed.  Wilms discloses a blade (figs. 8-9) for a wiper device for wiping a windshield surface.  The blade comprising a longitudinally extending blade body (70f) made of elastic material (rubber) with a wiping projection (84f, 80f) thereon.  A longitudinal rib (30f) having opposite ends (end 50f shown) is received into an insertion end (fig. 8) of first housing (98f) in the blade body.  The rib has a cross-section at least complimentary to the cross-section of the housing (fig. 9).  The rib further comprises four interlocking members or barbs (14f, 16f, 18f, 20f) of one piece therewith and extending from two opposite smaller side surfaces of the rib at a first end thereof.  The interlocking members are tapered to an edge to form a harpoon, at least as far as defined (fig. 8).  Such interlocking members as shown in figure 8 would at least allow insertion of the rib into the insertion end of the housing and act to prevent extraction thereof since the barbs cut into channel walls (100f, 102f, para. 76 of applicant cited translation).
	With respect to claim 2, the rib and housing appear as rectangular in cross-section to define two opposite larger sides and two opposite smaller sides.
	With respect to claims 3 and 4, the interlocking members extend individually and laterally from the smaller sides of the rib.
	With respect to claim 6, as can clearly be seen in figure 9, the first housing (98f) includes a notch therein as shown above the rib.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wilms (German publication 102013212498) in view of Egner-Walter (German publication 10040129).
	The publication to Wilms discloses the invention substantially as is claimed, as set forth above, with the exception of a blade support having a snap fit member thereon that engages with a first hole in a second end of the rib to lock such thereto.  The blade support including a second housing for receiving a second end of the rib.




	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the blade of Wilms with a blade support, which includes snap-fitting means, at a second end of the rib, as clearly suggested by Egner-Walter, to enable driving of the blade over a surface to be cleaned.
	With respect to claim 7, the snap-fitting means of Egner-Walter is movable between the two positions as claimed, with figure 7 showing the snap-fitting position.  Movement to the release position is achieved by pressing button (64) in direction (68, para. 45).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wilms (German publication 102013212498) in view of Jalicon et al (French publication 2886250).
The publication to Wilms discloses all of the above recited subject matter with the exception of the wiper blade being in a wiper device that includes a drive device with an oscillating drive shaft having a drive end with a coupling segment that engages a housing in a support, the segment and housing having complementary cross-sections of polygonal shape.  In addition to the above, there is a snap-fitting means keeping the support and drive shaft attached.




It would have been obvious to one of skill in the art before the filing date of the claimed invention to releasably attach the wiper blade of Wilms with a support which is secured to a drive shaft, in the manner suggested by Jalicon, to provide for movement of the blade over a surface to be cleaned.
	With respect to claim 10, the drive device of Jalicon is deemed adjustable initially, at least as far as such defines any particular structure for the drive device, since as far as understood, the initial position of the drive device is the same, in the same manner as applicants.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
29 September 2021